Citation Nr: 0704752	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
December 2006.

In January 2007, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c)(2006).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Tinnitus disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in April 2004 and March 2006 letters, the RO 
provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims.  The letters further addressed the information 
and evidence necessary to establish a disability rating and 
an effective date in the event that service connection is 
granted.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, VA treatment records, and a VA 
examination report.  As the veteran has been afforded a VA 
examination in relation to his claims, the Board finds that 
the record as it stands now includes sufficient medical 
evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Initially the Board notes that there is no indication of any 
complaints of hearing loss or tinnitus during the veteran's 
active duty service and that the veteran's June 1946 
discharge examination report shows that the veteran had 
normal hearing at the time.  Post-service private medical 
records submitted by the veteran are silent for complaints or 
treatment of hearing loss or tinnitus.  The first reference 
to any hearing loss disability is not until 2002 when VA 
treatment records reflect that the veteran received hearing 
aids.

The veteran underwent a VA audiological examination in July 
2005 which reflected the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
70
75
75
LEFT

30
75
75
85

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 60 in the left ear.  

The evidence of record clearly demonstrates that the veteran 
suffers from a current bilateral hearing loss disability.  
The Board must now turn its inquiry to the etiology of this 
condition.  The Board notes that the veteran testified at his 
December 2006 Board hearing at the RO that he experienced 
significant noise exposure during active duty service.  The 
July 2005 VA examination report notes the veteran's 
contentions regarding noise exposure during active duty 
service and notes that the veteran had a post-service history 
of occupational noise exposure from working as a welder in a 
steel mill.  The veteran stated that he wore hearing 
protection only part of the time while working in the steel 
mill.  The veteran could not recall when he first began 
experiencing hearing loss and tinnitus, although, as noted 
above, he was apparently first issued hearing aids in 2002.  

The July 2005 VA examiner noted that since the veteran did 
not report to VA with hearing problems until 2002 and because 
he had such a significant history of post-service 
occupational noise exposure, it would be difficult to 
determine whether this hearing loss was related to military 
noise exposure or civilian noise exposure.  Therefore, the 
examiner felt it would be mere speculation to opine as to the 
etiology of the veteran's hearing loss and tinnitus 
disabilities.  There are no other medical opinions of record 
addressing the etiology of the veteran's bilateral hearing 
loss and tinnitus.  

In short, the Board recognizes the veteran's current 
disabilities and does not dispute the veteran's contentions 
regarding noise exposure during active duty service.  
Nevertheless, there is no indication of any complaints of or 
treatment for hearing loss or tinnitus until 2002, more than 
55 years after discharge from active duty service.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  This evidence coupled 
with the veteran's reported 30-year post-service history of 
occupational noise exposure as a welder in a steel mill do 
weigh seriously against his claims.  The only medical 
evidence of record which addresses the etiology of the 
veteran's current hearing loss and tinnitus disabilities is 
neither for nor against his claims.  Rather, the examiner 
indicated that given the long period of time between the end 
of the veteran's active duty service and his first hearing 
complaints, and given the veteran's significant history of 
post-service occupational noise exposure, he could not offer 
an opinion as to the etiology of the veteran's current 
audiological disabilities without resorting to speculation.

As there is no medical evidence of record demonstrating that 
it is as likely as not that the veteran's current hearing 
loss and tinnitus disabilities are related to the veteran's 
noise exposure during active duty service, and since the 
other evidence (including the many decades between service 
and the first record of hearing loss/tinnitus, and the 
veteran's 30 years of post service noise exposure) weighs 
against the veteran's claims, service connection for hearing 
loss and tinnitus must unfortunately be denied.
 
In reaching the above determinations, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issues.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


